Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/07/2022 has been entered and fully considered. 
Claims 12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31 are pending, of which claims 12,14,15,16,18,19,20,21,22,23,24,26,28,29,30 were amended.  The amendments of claims 12,14,15,16,18,19,20,21,22,23,24,26,28,29,30 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 12, including “a first end cap”, “a peripheral edge” and/or “a base” are “configured to couple a conventional air filter with an air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 12, including “a second end cap”, “a peripheral edge” and/or “a cover” are “configured to fasten the conventional air filter onto the air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 14, including "the peripheral edge,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 15, including "a second end cap,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 16, including "the peripheral edge,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 18, including “the pleats comprising the conventional air filter,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including “any combination thereof,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 20, including “coupling a first end cap with a base that is configured to couple a conventional air filter with an air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 20, including “coupling a second end cap with a cover that is configured to fasten the conventional air filter to the air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 20, including “fastening the cover onto the second end cap such that an airstream is drawn through a filter medium,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 21, including “the first end cap includes engaging a peripheral edge of the base with a recess comprising the first end cap,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 21, including “wherein coupling the second end cap includes engaging a peripheral edge of the cover with a recess comprising the second end cap,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 22, including “wherein fastening the cover includes tightening a suitably sized nut onto a threaded stud that is configured to install the conventional air filter onto the air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 23, including “wherein tightening the suitably sized nut includes retaining the air filter between the cover and the base,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 23, including “wherein tightening the suitably sized nut includes retaining the air filter between the cover and the base,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 24, including “configuring a first end cap for receiving a peripheral edge of a base that is configured to couple a conventional air filter with an air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 24, including “configuring a second end cap for receiving a peripheral edge of a cover that is configured to fasten the conventional air filter onto the air inlet,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 26, including “wherein configuring the first end cap includes forming a recess for receiving the peripheral edge of the base,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 28, including “wherein configuring the second end cap includes forming a recess for receiving the peripheral edge of the cover,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 29, including “wherein arranging the filter medium includes arranging a series of pleats comprising the filter medium between the first end cap and the second end cap,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 30, including “the pleats comprising the conventional air filter,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation other known filter materials, and the claim also recites paper which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation natural, and the claim also recites cotton which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation synthetic, and the claim also recites fiberglass which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3417551 (herein known as BONELL).

With regard to claim 12, BONELL teaches an air filter for an internal combustion engine, comprising:, especially at c1ln1-20, c2ln20-65, fig 1
a first end cap 23 for receiving a peripheral edge (as depicted at intersection) of a base 12 (structural equivalent) configured to couple a conventional air filter 20 with an air inlet 15, especially at c2ln20-65, fig 1
a filter medium 20 for removing contaminants from an airstream, especially at c1ln1-20, c2ln20-65, fig 1
a second end cap 24 for receiving a peripheral edge of a cover 13 (structural equivalent), especially at c1ln1-20, c2ln20-65, fig 1
wherein the second end cap 24 extends beyond the peripheral edge of the cover (in the direction along the path from end cap 24 to end cap 23, which is also parallel to the center axis of the air filter), especially at c1ln1-20, c2ln20-65, fig 1

With regard to claim 17, BONELL teaches 
wherein the filter medium includes a series of pleats arranged between the first end cap and the second end cap, especially at c1ln1-20, c2ln20-65, fig 1


Claim(s) 12, 14, 16, 19, 20, 21, 22, 23, 24, 26, 28, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040103626 (herein known as WARTH).

With regard to claim 12, WARTH teaches an air filter capable of an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a first end cap 68 for receiving a peripheral edge of 188 of a base 28 (structural equivalent) configured to couple a conventional air filter 33 with an air inlet 30, especially at para 19,23,43, fig 3
a filter medium 40 for removing contaminants from an airstream, especially at title, abstract, para 2,3,4,21, fig 3; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a second end cap 64 for receiving a peripheral edge of a cover 90 (structural equivalent), especially at para 19,23,28,29,43, fig 3
wherein the second end cap extends beyond the peripheral edge of the cover (in the direction along the path from end cap 64 to end cap 62, which is also parallel to the center axis line illustrated on fig 3), especially at para 19,23,28,29,43, fig 3

With regard to claim 14, WARTH teaches
wherein the first end cap 68 includes a recess (as depicted) for receiving the peripheral edge of 188 of the base 28, especially at para 19,23,43, fig 3

With regard to claim 16, WARTH teaches
wherein the second end cap 64 includes a recess 160 for receiving the peripheral edge of the cover 90, especially at para 40, fig 3

With regard to claim 19, WARTH teaches
wherein the filter medium comprises known filter material, especially at para 24

With regard to claim 20, WARTH teaches a method for an air filter for an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3
coupling a first end cap 68 with a base 68 (structural equivalent), especially at para 19,23,43, fig 2,3
coupling a second end cap 64 with a cover 90 (structural equivalent), especially at para 19,23,28,29,43, fig 2,3
fastening via 104 the cover 90 onto the second end cap 64, especially at para 19,23,28,29,43, fig 2,3
drawing an airstream through a filter medium, especially at para 19,23,28,29,43, fig 2,3
wherein the second end cap extends beyond the peripheral edge of the cover (in the direction along the path from end cap 64 to end cap 62, which is also parallel to the center axis line illustrated on fig 3), especially at para 19,23,28,29,43, fig 3

With regard to claim 21, WARTH teaches
wherein coupling the first end cap 68 includes engaging a peripheral edge of 188 of the base with a recess (as depicted and taught), especially at para 43, fig 2,3

With regard to claim 22, WARTH teaches
wherein fastening the cover includes tightening a suitably sized nut 104 onto a threaded stud 94, especially at para 19,23,28,29,43, fig 2,3

With regard to claim 23, WARTH teaches
wherein tightening the suitably sized nut is so performed to retain the air filter between the cover and the base, especially at para 19,23,28,29,43, fig 2,3

With regard to claim 24, WARTH teaches a method for an air filter for an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3
configuring a first end cap 68 for receiving a peripheral edge of 188 of a base 68, especially at para 19,23,43, fig 2,3
configuring a second end cap 64 for receiving a peripheral edge of a cover 90, especially at para 19,23,28,29,40,43, fig 2,3
wherein the second end cap extends beyond the peripheral edge of the cover (in the direction along the path from end cap 64 to end cap 62, which is also parallel to the center axis line illustrated on fig 3), especially at para 19,23,28,29,43, fig 3
arranging a filter medium 40 between the first end cap and the second end cap, especially at title, abstract, para 2,3,4,21, fig 2,3

With regard to claim 26, WARTH teaches
wherein configuring the first end cap 68 includes forming a recess (as depicted), especially at para 43, fig 3

With regard to claim 28, WARTH teaches
wherein configuring the second end cap 64 includes forming a recess, especially at para 19,23,28,29,40,43, fig 2,3

With regard to claim 29, WARTH teaches
wherein the filter medium includes a series of pleats 70, especially at para 24, fig 2,3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3417551 (herein known as BONELL).

With regard to claim 13, BONELL teaches a first end cap has a width in a radial direction comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 
BONELL does not specifically teach wherein the first end cap is wider in a radial direction than a first end cap comprising the conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the first end cap wider in a radial direction of BONELL with such that the first end cap is wider in a radial direction than a first end cap comprising the conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 15, BONELL teaches
a second end cap has a width in a radial direction comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 
BONELL does not specifically teach wherein the second end cap is wider in a radial direction than an end cap of a conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the second end cap wider in a radial direction of BONELL with such that the second end cap is wider in a radial direction than an end cap of a conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 18, BONELL teaches
 series of pleats comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 
BONELL of does not specifically teach wherein the series of pleats are deeper than a series of pleats of a conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the depth of the series of pleats deeper of BONELL with such that the pleats are deeper than series of pleats of a conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)


Claim(s) 25, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040103626 (herein known as WARTH).

With regard to claim 25, WARTH teaches a first end cap has a width in a radial direction comprising the conventional air filter, especially at para 19,23,43, fig 2,3 
WARTH does not specifically teach making the first end cap wider in a radial direction than a first end cap comprising the conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the first end cap wider in a radial direction with WARTH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 27, WARTH teaches a second end cap has a width in a radial direction comprising the conventional air filter, especially at para 19,23,28,29,40,43, fig 2,3 
WARTH does not specifically teach the second end cap is wider in a radial direction than a second end cap comprising the conventional air filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the second end cap wider in a radial direction with WARTH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 30, WARTH teaches series of pleats, especially at para 24, fig 2,3 
WARTH does not specifically teach the series of pleats are deeper than a series of pleats of the conventional air filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the depth of the series of pleats deeper with WARTH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040103626 (herein known as WARTH) in view of US 3413782 (herein known as BARTLETT).

With regard to claim 31, WARTH teaches
 wherein forming the pleats includes forming pleats in a metal support that is incorporated into the filter medium, especially at para 26, fig 2,3
 WARTH does not specifically teach a wire support that is incorporated into the filter medium 
But, BARTLETT teaches a wire support that is incorporated into the filter medium, especially at c2ln55-65 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute the filter support WARTH with a wire support that is incorporated into the filter medium of BARTLETT because the substitution of one type of filter support for another that are both used for the same purpose (i.e. filter support) would be well within the scope of the skilled artisan (See MPEP 2141 III,B)


Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “The Patent Office issued an Office Action dated August 5, 2021 (“Office Action’), in which Claims 12-31 were rejected under 35 U.S.C. § 112(b), second paragraph. Claims 12 and 17 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bone// (U.S. Patent 3,417,551). Claims 12, 14, 16, 19-24, 26, 28, and 29 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Warth (U.S. Publication 2004/0103626). Claims 13, 15 and 18 were rejected as being unpatentable over Bonell. Claims 25, 27 and 30 were rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Warth. Claim 31 was rejected under 35 U.S.C. § 103 as being unpatentable over Warth in view of Bartlett (U.S. Patent 3413782). Applicant respectfully traverses these rejections."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 5, particularly “In response, Applicant has amended claims 12-31 to address these rejections."
page(s) 5, particularly “Reconsideration and withdrawal of these rejections are requested.
In response, respectfully, the Examiner does not find the argument persuasive.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation other known filter materials, and the claim also recites paper which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Applicant argues at page(s) 6, particularly “In order to establish a prima facie case of obviousness, the cited reference must teach or disclose each and every limitation of the claimed invention. Although Applicant does not agree with the Office Action’s characterization of the claimed invention and the cited reference, without conceding to these rejections, and solely for the sake of expedited prosecution, Applicant has amended claim 12 to recite: “wherein the second end cap extends beyond the peripheral edge of the cover”. Bonell does not teach or disclose the newly added limitation, and as such, does not and cannot anticipate Claim 12. Thus, Claim 12 is in condition for allowance. Claim 17 depends on Claim 12, and thus is in condition for allowance."
page(s) 6, particularly “Reconsideration and withdrawal of these rejections are requested.
In response, respectfully, the Examiner does not find the argument persuasive.  BONELL teaches wherein the second end cap 24 extends beyond the peripheral edge of the cover (in the direction along the path from end cap 24 to end cap 23, which is also parallel to the center axis of the air filter), especially at c1ln1-20, c2ln20-65, fig 1

Applicant argues at page(s) 6, particularly “As noted above, in order to establish a prima facie case of obviousness, the cited reference must teach or disclose each and every limitation of the claimed invention. Although Applicant does not agree with the Office Action’s characterization of the claimed invention and the cited reference, without conceding to these rejections, and solely for the sake of expedited prosecution, Applicant has amended claim 12 to recite: “wherein the second end cap extends beyond the peripheral edge of the cover’. Warth does not teach or disclose the newly added limitation, and as such, does not and cannot anticipate Independent Claims 12, 20 and 24. Thus, Claims 12, 20, and 24 are in condition for allowance. Claims 14, 16, 19, 21-23, 26, 28, and 29 depend on Claims 12, 20 or 24, and thus are in condition for allowance."
page(s) 6, particularly “Reconsideration and withdrawal of these rejections are requested.
In response, respectfully, the Examiner does not find the argument persuasive.  WARTH teaches wherein the second end cap extends beyond the peripheral edge of the cover (in the direction along the path from end cap 64 to end cap 62, which is also parallel to the center axis line illustrated on fig 3), especially at para 19,23,28,29,43, fig 3

Applicant argues at page(s) 6, particularly “As noted above, Bone// does not teach or disclose each and every limitation of amended claim 12, upon which claims 13, 15 and 18 depend. As such, claims 13, 15 and 18 are in condition for allowance by virtue of dependency."
page(s) 6, particularly “Reconsideration and withdrawal of these rejections are requested.
In response, respectfully, the Examiner does not find the argument persuasive.  BONELL teaches wherein the second end cap 24 extends beyond the peripheral edge of the cover (in the direction along the path from end cap 24 to end cap 23, which is also parallel to the center axis of the air filter), especially at c1ln1-20, c2ln20-65, fig 1

Applicant argues at page(s) 7, particularly “As noted above, Warth does not teach or disclose each and every limitation of amended claim 24, upon which claims 25, 27 and 30 depend. As such, claims 25, 27 and 30 are in condition for allowance by virtue of dependency."
page(s) 7, particularly “Reconsideration and withdrawal of these rejections are requested.
In response, respectfully, the Examiner does not find the argument persuasive.  
WARTH teaches wherein the second end cap extends beyond the peripheral edge of the cover (in the direction along the path from end cap 64 to end cap 62, which is also parallel to the center axis line illustrated on fig 3), especially at para 19,23,28,29,43, fig 3

Applicant argues at page(s) 7, particularly “To cure deficiencies of Warth, the Office Action turns to Bartlett. However, Bartlett, too, fails to teach or disclose at least the newly added limitation in which: wherein the second end cap extends beyond the peripheral edge of the cover”. As such, Warth and Bartlett, individually or in combination, do not teach or disclose each and every limitation of amended claim 24, upon which claim 31 depends. As such, claim 30 is in condition for allowance by virtue of dependency."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 7, particularly “In light of the amendments and remarks set forth above, Applicant believes all claims are now in condition for allowance and respectfully requests withdrawal of the rejections of Claims 12-31, under 35 U.S.C. §§ 102, 103."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 7, particularly “It is further submitted that the question under §103 is whether the totality of the art would collectively suggest the claimed invention to one of ordinary skill in this art. Jn re Simon, 461 F.2d 1387, 174 USPQ 114 (CCPA 1972)."
page(s) 7, particularly “That elements, even distinguishing elements, are disclosed in the art is alone insufficient. It is common to find elements somewhere in the art. Moreover, most if not all elements perform their ordained and expected functions. The test is whether the invention as a whole, in light of the teaching of the reference, would have been obvious to one of ordinary skill in the art at the time the invention was made. Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 220 USPQ 193 (Fed. Cir. 1983).
page(s) 8, particularly “It is insufficient that the art disclosed components of Applicant’s invention. A teaching, suggestion, or incentive must exit to make the combination made by Applicants. /nterconnect Planning Corp. v. Feil, 774 F.2d 1132, 1143, 227 USPQ 543, 551 (Fed. Cir. 1988).
In response, respectfully, the Examiner does not find the argument persuasive.  BONELL teaches wherein the second end cap 24 extends beyond the peripheral edge of the cover (in the direction along the path from end cap 24 to end cap 23, which is also parallel to the center axis of the air filter), especially at c1ln1-20, c2ln20-65, fig 1

Applicant argues at page(s) 8, particularly “Claims 13-19 depend on Claim 12; Claims 21-23 depend on Claim 20, and Claims 25-31 depend on Claim 24. These claims are further believed to be allowable for the same reasons set forth with respect to independent Claims 12, 20 and 24 since each sets forth additional novel steps of Applicant’s Super-Pleated Vehicle Air Filter."
page(s) 8, particularly “In view of the foregoing remarks, Applicant respectfully submits that all of the claims in the application are in allowable form and that the application is now in condition for allowance.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776